Ford, Judge:
The appeals for reappraisement, listed in schedule “A,” annexed to this decision and made a part hereof, have been submitted for decision upon the following stipulation:
IT IS STIPULATED AND AGREED by and between counsel for the parties hereto, subject to the approval of the Court:
That the merchandise covered by the above appeals for reappraisement consists of radios or radio sets exported from Japan subsequent to February 27, 1968.
That the radios or radio sets are not identified in the Pinal List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521, effective February 27,1958; and that the said merchandise was entered for consumption subsequent to February 27,1958.
That the merchandise, facts, and issues involved herein are the same in all material respects as those involved in Manhattan Novelty Corp. v. United States, Reap. Dec. 10888, wherein it was held that a buying commission paid to Hiraoka & Co., Ltd. by the plaintiff is a nondutiable item; and that the record in said case may he incorporated in and made a part of the record herein.
That on or about the date of exportation of the said merchandise, the price at which such or similar merchandise was freely sold, or, in the absence of sales, offered for sale in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, *708including the cost of all containers and coverings of whatever nature and all other expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the appraised value, less the buying commission, as stated on the invoices.
That Reappraisement 63/14755 is abandoned as to merchandise invoiced as loud speakers.
IT IS FURTHER STIPULATED AND AGREED that the above appeals for reappraisement may be submitted for decision upon this stipulation.
Accepting this stipulation as a statement of facts and upon the authority cited therein, I find and hold that the merchandise involved herein was exported from Japan on or after February 27, 1958; that said merchandise does not appear on the final list of articles published in T.D. 54521, effective February 27, 1958; that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165, is the proper basis for the determination of the value of the merchandise here involved, and I find and hold that such statutory value is the appraised value, less the buying commission, as stated on the invoices; and that the claim in reappraisement R63/14755 as to the merchandise invoiced as loud speakers, having been abandoned, is dismissed.
Judgment will be entered accordingly.